The appeal in this case is from the final decree of the Circuit Court of Choctaw County, in Equity, settling and establishing a boundary line between the property of the parties to this litigation. The decree was entered by the court after hearing the evidence ore tenus, and it may be noted that the decree recognized that the complainant owns 20 acres of land, which constitute the East Half of Fraction H of Section 31, Township 13, North, Range 2 West, and that the respondent, appellant here, owns 7.92 acres of land adjoining that of the complainant. The respondent's land, as stated in the decree, was described as "7.92 acres north and east of road including residence in the East Half of Southeast Quarter of Section 31, Township 13 North, Range 2 West, with other lands."
After consideration of the evidence, as above stated, the court decreed:
"To find that this true line begins as follows:
"Begin at the southeast corner of Section 31, Township 13, North, Range 2 West, run thence north on the section line with a variation of seven degrees and ten minutes west, a distance of eighteen chains and twenty-five links, which is the beginning of the line in dispute, there establish a corner for the beginning of the line in dispute, and thence run west to the Butler-Ararat public road a distance of approximately 560 feet."
Appellant's contention here is that this line takes from him more than one-half of the "7.92 acres."
After a review of the evidence in this record, we are unable to affirm this contention. The trial court was in a better position to understand the testimony of the witnesses and to determine the conroversy than we are, and under the prevailing rule where the evidence is in conflict and the court hears the evidence ore tenus, the conclusions as to its effect will not be disturbed, unless plainly and palpably wrong.
We find no error in the record.
Affirmed.
FOSTER, LAWSON, and STAKELY, JJ., concur. *Page 497